DETAILED ACTION
Claims 2-21 are pending. Claim(s) 1 are cancelled. 
Priority: Sept. 24, 2020
Assignee: Hughes Network Systems

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
Allowable Subject Matter
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 2 and 12 each contain the following limitations that distinguish the claims from the prior art:
“…A multi-processor unified memory management system, comprising: a first programmable processor system that communicates via an inter-chip link with a second programmable processor system, wherein the first programmable processor system comprises: a first inter-chip memory management module configured to: analyze memory access transactions; translate outbound memory-mapped transactions into non-memory mapped transactions comprising coded memory address data; and the second programmable processor system that communicates via the inter-chip link with the first programmable processor system, wherein the second programmable processor system comprises: a second inter-chip memory management module configured to: analyze memory access transactions; and translate inbound non-memory mapped transactions into memory-mapped transactions based on coded memory address data…”,
A relevant prior art is Liberty(6275900) where the unequal memory access (NUMA) architecture includes NUMA coherence subsystem which adjusts data forwarding between NUMA memories. S-COMA cache also exists in the node which uses the NUMA coherence system. The mixed memory system transmits and receives data to and from another node of computer system. An improved mixed memory architecture which uses both unequal memory access architecture and cache is obtained.
And “… A method for using a unified memory management system, the method comprising: outputting, by a native processing module of a first processor, a memory transaction; determining, by a first inter-chip memory management module executed by the first processor, that the memory transaction corresponds to a portion of a flat memory map that is managed by another processor; translating, by the first inter-chip memory management module, the memory transaction into a non-memory mapped memory transaction; and transmitting, by the first inter-chip memory management module, the translated memory transaction via an inter-chip link to a second processor…”. 
A relevant prior art is Liberty(6275900) where the unequal memory access (NUMA) architecture includes NUMA coherence subsystem which adjusts data forwarding between NUMA memories. S-COMA cache also exists in the node which uses the NUMA coherence system. The mixed memory system transmits and receives data to and from another node of computer system. An improved mixed memory architecture which uses both unequal memory access architecture and cache is obtained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/     Primary Examiner, Art Unit 2132